internal_revenue_service department of o99 sin t eo ra t legend - m n - o- dear sir or madam washington dc contact person telephone number in reference to dale-rer this is in response to letters dated date and date requesting rulings on the effects under sec_507 and of the internal_revenue_code of m's proposed distribution of chapter all m's assets to n m a_trust was formed in by o for benevolent purposes in is exempt m order to make grants to other charitable organizations under sec_501 of the code and is sec_509 a a private_foundation under m's trust document states that m is o died in to terminate no later than therefore m must five years after the death of terminate by m now proposes to transfer its net assets to n n a_trust was formed in for benevolent purposes in order to make grants to other charitable organizations code and is a private_foundation under sec_509 is exempt under sec_501 of the wn the transfer of all of m’s assets to n will consolidate the family after the transfer there will be more efficient administration foundations which are each pursuing similar charitable purposes result and a reduction in operating costs immediately_after_the_transfer of its assets is made to of directly or indirectly from the proposed transfer no trustee n will receive any funds from the proposed transfer or benefit m will effectively terminate as a or n m sec_507 of the code states that except as provided in sec_507 an exempt_organization which is terminate its private_foundation_status only if of its intent to terminate or it commits willful repeated acts willful and flagrant act which give rise to the imposition of under chapter and it pays the termination_tax imposed by sec_507 or has the tax abated a private_foundation can it notifies the service a a tax or sec_507 of the code provides that where a private_foundation transfers its assets to another private_foundation pursuant to any liquidation merger redemption recapitalization or any other adjustment organization or reorganization the transferee foundation shall a newly created organization not be treated as of the code imposes a tax on each terminating private_foundation equal to the lower_of the aggregate tax_benefit sec_507 c o b resulting from the sec_501 value of its net assets status of such foundation or the sec_1_507-4 of the income_tax regulations provides that private_foundations that make transfers described in sec_507 are not subject_to the tax imposed under sec_507 c such transfers unless the provisions of sec_507 a become applicable with respect to sec_1_507-3 of the regulations provides that a transfer under sec_507 one private_foundation to another private_foundation pursuant to reorganization or liquidation of the code includes a transfer of assets from a sec_1_507-3 of the regulations provides that in a transfer of assets from one private_foundation to another private_foundation pursuant to private_foundation shall not be treated as but shall succeed to the transferor's aggregate tax_benefit under code sec_507 a reorganization or liquidation the transferee a newly created organization sec_1_507-3 of the regulations provides that a transferor private_foundation is required to meet its distribution_requirements under sec_4942 of the code in which it makes a sec_507 transfer of all or part of its net assets to another private_foundation itself may be counted toward satisfaction of such requirements only if it meets the requirements of sec_4942 the sec_507 transfer even for any taxable_year sec_1_507-3 of the regulations provides that except as of sec_1_507-3 where the transferor provided in subparagraph has disposed of all of its assets during any period in which the transferor has no assets sec_4945 and the transferee or the transferor with respect to any expenditure_responsibility grants made by the transferor does not apply with respect to any information reporting requirements imposed by sec_4945 and the regulations thereunder for any year in which any such transfer is made however this exception shall not apply to h sec_1_507-3 a i of the regulations states that if a private_foundation transfers all private_foundations which are effectively controlled by the same person or persons who controlled the transferor foundation the transferee foundation will be treated as chapter and sec_507 through of the code it were the transferor for purposes of of its net assets to one or more if sec_1_507-3 ii of the regulations provides that the transferor foundation must meet the filing_requirements of sec_6033 sec_6104 and sec_6043 of the code sec_1_507-3 of the regulations provides that unless a private_foundation voluntarily gives notice under sec_507 a the code constitute a termination of the transferor’s private_foundation_status a transfer of assets described in sec_507 of will not sec_1_507-1 of the regulations provides that the returns reguired by sec_6033 of the code must be filed by a foundation for the year in which it transfers all of its assets this section further provides that the transferor foundation need not file such returns for any taxable_year following the year in which the transfer occurred if has no assets and does not engage in any activity it sec_4940 of the code provides for the imposition of a tax on the net_investment_income of private_foundations sec_4941 of the code imposes a tax on each act of self- dealing between a disqualified_person and a private_foundation sec_4941 d e of the code states that the term self- dealing includes any direct or indirect transfer to the benefit of private_foundation a disqualified_person of the income or assets of or use by or for a sec_53_4946-1 of the regulations provides in relevant part that disqualified_person does not include any organization described in sec_501 for purposes of sec_4941 of the code the term sec_4942 of the code imposes a tax on the undistributed a private_foundation income of income to mean the amount by which the foundation's distributable_amount exceeds its qualifying distributions sec_4942 defines undistributed sec_4942 a of the code indicates that a private_foundation does not make a qualifying_distribution under sec_4942 when the contribution is either controlled by the transferor or by one or more of its disqualified persons or foundation under sec_4942 unless the requirements of sec_4942 a private_foundation that is not also an operating to another organization that is are met to sec_53_4942_a_-3 i of the regulations defines qualifying_distribution as any amount including reasonable and necessary administrative expenses paid to accomplish one or more purposes described in sec_170 or c b of the code sec_53_4942_a_-3 of the regulations provides that the excess qualifying distributions of over and used to reduce the foundation's minimum distribution requirement for any subsequent taxable_year within the specified five- year adjustment period a private_foundation may be carried sec_4943 of the code provides for the imposition of a caxx on excess_business_holdings of a private_foundation sec_4943 of the code provides that the term excess_business_holdings means the amount of stock or other interest in any business_enterprise which the foundation would have to dispose_of person other than a disqualified_person in order for the remaining holdings of the foundation in such enterprise to be permitted holdings to a sec_4944 of the code imposes a tax upon the making by any private_foundation of any investment that jeopardizes the conduct of its exempt purposes ahk sec_4945 a of the code imposes a tax on each taxable_expenditure made by a private_foundation sec_4945 of the code provides that the term taxable_expenditure includes a grant to an organization other than an organization described in paragraph of sec_509 a unless the private_foundation exercises expenditure_responsibility with respect to such grant in accordance with sec_4945 or sec_4945 of the code defines expenditure_responsibility to mean that the grantor private_foundation is responsible to exert all reasonable efforts and to establish adequate procedures the grant is spent solely for the purpose for which made full and complete reports from the grantee on how the funds are spent and expenditures to the secretary to make full and detailed reports with respect to such to see that to obtain sec_53_4945-6 of the regulations provides that a private_foundation makes a transfer of assets other than a transfer described in subparagraph i liquidation merger redemption recapitalization or other adjustment organization or reorganization to any person the transferred assets will not be considered used exclusively for purposes described in sec_170 c b fund or organization described in sec_501 c organization described in sec_509 a or treated as such under sec_4947 a of the code unless the assets are transferred to of this paragraph pursuant to any other than an if a the transfer of m’s assets to n does not involve a change in the manner of m's operation nor will its private_foundation_status be terminated likewise the transfer of the assets from m change in the manner of operation of n and therefore n will continue to operate as m will continue to operate as to n will not involve a a tax exempt entity a tax exempt entity thus the transfer of assets from m to n will be a transfer of assets described in sec_507 of the code because it of more than stated in sec_1_507-3 c of the regulations under sec_1 d sec_507 transfers from one private_foundation to one or more other private_foundations no private_foundation termination_tax in the case of of the fair_market_value of the net assets of a disposition there is as is m because m has not notified the secretary of its intention to a private_foundation and because the proposed terminate its status as transfer will be treated as deemed to possess certain attributes and characteristics of being entitled to exceed the fair_market_value of the transferred assets at the proposed transfer including a pro-rata portion of m’s aggregate tax_benefit not to a sec_507 transfer n will be the time of m the carryover provisions for a code sec_5dollar_figure b transfer will be applicable all of m's aggregate tax_benefit as defined in sec_507 d code similar to sec_1_507-3 i111 will be carried over to in addition under sec_1 s07- n of the kxample any other applicable carryover provisions will be a through applicable to n m's transferee the transfer will be treated as n which is effectively controlled by the same persons under sec_1 a i sec_4942 of the code will not apply to m in the year of the transfer because such distributions will be treated as n’s distributions the distribution_requirements of a transfer of all assets of m of the regulations thus to n as the transferee foundation will not be treated as a newly created organization because the proposed transfer is a private_foundation to another private_foundation of the assets of consequently n will be treated as though it were m for purposes of sec_4940 of the code to a tax on investment_income under sec_4940 therefore m's transfer of all of its assets n will not result in a transfer of all there will be no acts of self-dealing under sec_4941 of the the transfer of assets is not an act of self-dealing because it a transfer of funds for exempt purposes to code i sec_501 organization person pursuant to sec_53 a of the regulations the transferee is not considered a disqualified an exempt section provided that none of the assets transferred to n would place n in a position of having excess_business_holdings as defined in sec_4943 of the code n will not result in liability for tax_on_excess_business_holdings imposed by sec_4943 the proposed transfer of all of the assets of m to m's transfer of funds to n is not an investment therefore it is not an investment which jeopardizes m’s charitable purposes or those of n pursuant to sec_4944 of the code there will be no taxable_expenditures under sec_4945 of the sec_53_4945-6 of the regulations indicates that no tax code on taxable_expenditures is involved where there is transfer of assets under sec_507 which is the case here also responsibility is being exercised m has no presently outstanding grants for which expenditure a reorganization or accordingly based upon the representations submitted we rule that the transfer of net assets of m m to n will not affect the an organization described in sec_501l c status of of the code and will not result in the termination of private_foundation_status of or as m n the transfer of net assets from m to n will constitute a transfer described in sec_507 b of the code the transfer of assets from m to n will not terminate the m a private_foundation under sec_507 a of the code status of and therefore will not result in the imposition of under section so7 c as a termination_tax assuming m notifies the commissioner that it intends to terminate its private_foundation_status pursuant to sec_507 of fy the code at least one day after the effective transfer of all assets and liabilities to n sec_507 c will be zero of its the amount of the termination_tax under after the transfer n will be deemed to possess certain attributes and characteristics of m including being entitled to rata portion of m's aggregate tax_benefit not exceeding the fair_market_value of the transferred assets at the time of the proposed transfer because the transfer is described in sec_507 of the code a pro- after the transfer is consummated the excess qualifying_distribution carryover under sec_4942 i will be added to the excess qualifying_distribution carryover of n may be used by n of the code to reduce its distributable_amount under sec_4942 of the code of if any m and the transfer of all the assets of m to n will not result in net_investment_income within the meaning of sec_4940 of the an act of self-dealing under sec_4941 c excess business b a code holdings under sec_4943 charitable purposes under sec_4944 sec_4945 n sec_4940 sec_4941 sec_4942 sec_4943 d or f liability for any taxe sec_4944 and sec_4945 an investment that jeopardizes e a taxable_expenditure under or whether imposed upon m or any disqualified_person with respect to such foundations under your key district_director is being furnished a copy of this ruling records you should keep a copy of this ruling letter in your permanent this ruling is directed only to the organization that requested sec_6110 of the code provides that it may not be cited as it precedent sincerely yours foo woes pot te a robert c harper manager exempt_organizations technical group jr das
